internal_revenue_service number release date index number --------------------------------------- ------------------------------------------------------ ---------- -------------------------------- --------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-136969-09 date november legend trust -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------- date ------------------------- grantor -------------------------------------------------------------------------------- original trust ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- beneficiary spouse bank date trust -------------------------------------------------------------------- date grantor original trust ------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------- grantor 1’s father individual individual ----------------------- ------------------------- ------------------------------------------------------ ------------------------- --------------------------------------------------------------------- -------------------------- --------------------------------- -------------------------------------------------------------------------------- --------------------------- --------------------------- ------------------------------- dear ---------------- this responds to your authorized representative’s letter dated date and subsequent correspondence in which you request rulings concerning the generation- skipping transfer gst tax consequences of proposed distributions from two trusts to four new trusts plr-136969-09 trust on date before date grantor created original trust for the primary benefit of grantor 1’s son beneficiary and beneficiary’s children the provisions of original trust are as follows article third provides that the net_income of the trust in the sole and absolute discretion of the trustee and without any requirement to observe any precept or rule_of equality may be paid to or for the benefit of any one or more or none of the class of persons consisting of grantor 1’s spouse and the children and grandchildren of grantor which includes beneficiary and beneficiary’s children and two other individuals who are deceased any net_income not so paid or applied shall be accumulated and added to the trust estate article fourth provides that at any time during the term of the trust the trustee may in its sole and absolute discretion pay over all or part of the trust estate to or for the benefit of grantor 1’s spouse or beneficiary or the children of beneficiary article fifth provides that the trust shall terminate when the youngest of grantor 1’s children living on date shall have attained years of age or when grantor 1’s spouse shall have died whichever last occurs article sixth provides that upon termination the trustee shall pay and distribute the trust estate and any accumulated income to beneficiary if living if beneficiary is not then living the trustee shall pay and distribute the trust estate and any accumulated income to the child or children of beneficiary in equal shares but if there are none then to grantor 1’s issue then living per stirpes original trust was irrevocable on date it is represented that no additions were made to the trust since its creation on date the trustee of the trust is bank on date pursuant to article fourth of original trust bank as trustee exercised its power to transfer trust principal of original trust to trust it is represented that but for this distribution from original trust to trust no contributions or additions have been made to trust the provisions of trust are as follows article third provides that during the term of the trust the net_income or all of it in the sole and absolute discretion of the trustee and without any requirement to observe any precept or rule_of equality may be paid to or for the benefit of any one or more of the class of persons consisting of beneficiary and his children any net_income not so paid over or applied shall be accumulated and added to the trust estate plr-136969-09 article fourth provides that at any time during the term of the trust the trustee may in the exercise of sole and absolute discretion pay over all or part of the trust estate to or for the benefit of beneficiary or the children of beneficiary article sixth provides that the trust shall terminate when the youngest of grantor 1’s children living on date shall have attained years of age or when grantor 1’s spouse shall have died whichever last occurs article seventh provides that upon termination the trustee shall pay and distribute the trust estate and any accumulated income to beneficiary if living if beneficiary is not then living the trustee shall pay and distribute the trust estate and any accumulated income to the then living children of beneficiary in equal shares or if no child of beneficiary is then living to the then living descendants of grantor per stirpes trust on date before date grantor created original trust for the primary benefit of grantor 2’s grandson beneficiary and beneficiary’s children the provisions of original trust are as follows article second paragraph c provides that following the death of grantor and during the balance of the term of the trust the trustee shall distribute the net_income of the trust or apply the same for the benefit of all or any one or more or none of the class of persons consisting of grantor grantor 1’s spouse grantor 1’s children and grandchildren which includes beneficiary and beneficiary’s children in such proportions whether equal or unequal and even if all the net_income shall be distributed to one person as the trustee shall determine in its absolute discretion any net_income not so paid or applied shall be accumulated and added to the trust estate article third provides that the trust shall terminate upon the death of the survivor of grantor 1’s spouse or when beneficiary reache sec_30 years of age whichever last occurs upon termination the trustee shall distribute the trust estate to beneficiary if then living but if not to beneficiary’s then living lineal_descendants per stirpes if beneficiary has no living lineal_descendants the trustee shall distribute the trust estate to the then living lineal_descendants of grantor per stirpes and if there are none to the then living lineal_descendants of individual per stirpes article fourth provides that at any time after the death of the survivor of grantor and grantor 1’s father during the term of the trust the trustee may in its sole discretion pay over all or any part of the trust estate to or for the benefit of any one or more of the class of persons to whom the income from the trust estate shall or may then be paid plr-136969-09 original trust was irrevocable on date it is represented that no additions were made to the trust since its creation on date the trustee of the trust is bank on date pursuant to article fourth of original trust bank as trustee exercised its power to transfer trust principal of original trust to trust it is represented that but for this distribution from original trust to trust no contributions or additions have been made to trust the provisions of trust are as follows article second provides that the trustee shall distribute the net_income of the trust to or apply the same for the benefit of all or any one or more of the class of persons consisting of beneficiary and the beneficiary’s children in such proportions whether equal or unequal and even if all the net_income shall be distributed to one person as the trustee may determine in its sole and absolute discretion any net_income not so paid or applied shall be accumulated and added to the trust estate article third provides that the trust shall terminate upon the death of grantor 1’s spouse or when beneficiary reache sec_30 years of age whichever last occurs upon termination the trustee shall distribute the trust estate to beneficiary if then living or if not then living to beneficiary’s then living lineal_descendants per stirpes if beneficiary has no living lineal_descendants the trustee shall distribute the trust estate to the then living descendants of grantor per stirpes or if there are none to the then living lineal_descendants of individual per stirpes article fourth provides that the trustee may in its sole and absolute discretion pay over all or any part of the trust estate to or for the benefit of any one or more of the class of persons to whom the income from the trust estate shall or may then be paid child trusts grantor and grantor 1’s father are deceased beneficiary is over the age of and grantor 1’s spouse is still living_trust and trust will not terminate until grantor 1’s spouse dies bank as the trustee of trust and trust proposes to distribute trust and trust assets to four separate trusts one for the benefit of each of beneficiary’s four children child trusts the provisions of the proposed child trusts are as follows article third provides that the trustee shall pay over or apply the net_income and principal thereof to such extent if any including the whole thereof in such manner and at such time or times as the trustee in the exercise of absolute discretion may deem advisable to or for the benefit of the beneficiary a child of the beneficiary during the beneficiary’s life any plr-136969-09 net_income not so paid over or applied shall be accumulated and added to the principal of the trust estate at least annually and thereafter shall be held administered and disposed of as a part article fourth provides that upon the death of the beneficiary the principal of the trust estate as it is constituted and any net_income then remaining in the hands of the trustee shall be transferred conveyed and paid over to such person or persons or organization or organizations including the beneficiary’s estate the creditors of the beneficiary or the creditors of the beneficiary’s estate to such an extent in such amounts or proportions and in such lawful interests or estates whether absolute or in trust as the beneficiary may by written instrument executed and acknowledged by the beneficiary during the beneficiary’s life and delivered to the trustee or by the beneficiary’s last will and testament appoint by a specific reference to this power if the power_of_appointment is for any reason not effectively exercised in whole or in part by the beneficiary the principal of the trust as it is then constituted and any net_income then remaining in the hands of the trustee to the extent not effectively appointed shall upon the beneficiary’s death be transferred conveyed and paid over to the then living descendants of the beneficiary per stirpes or if no such descendant is then living to the then living descendants of beneficiary per stirpes or if none to the then living descendants of grantor per stirpes article fifth provides that if not sooner terminated child trust shall terminate upon the twenty-first anniversary of the death of the last to die of the descendants of grantor and the descendants of individual who were in being on date upon termination the principal and any accrued accumulated and undistributed_income shall be transferred conveyed and paid over to the beneficiary currently eligible to receive the income of such trust you are requesting the following rulings the proposed distributions from trust to the child trusts and any future distributions from a child trust of property which originated from trust to the beneficiary of that child trust will not be subject_to gst tax the proposed distributions from trust to the child trusts and any future distributions from a child trust of property which originated from trust to the beneficiary of that child trust will not be subject_to gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however plr-136969-09 under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 under sec_26_2601-1 the distribution of trust principal from an exempt trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if the terms of the governing instrument of the exempt trust authorizes distributions to the new trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example illustrates a situation in which trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee's discretion for the benefit of a a's spouse and a's issue at the time trust was established a had two children b and c a corporate fiduciary is trustee and has the discretion to distribute all or part of the income to one or more of a group consisting of a a's spouse or a's issue the trustee is also authorized to distribute all or part of the principal to one or more trusts for the benefit of a a's spouse or a's issue any trust established must terminate years after the death of the last child of a to die who was alive at the time the trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a's issue per stirpes the terms of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in the trustee distributed part of trust's principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the example concludes that under the facts presented the terms of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone plr-136969-09 or suspend the vesting absolute ownership or power of alienation of any interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter in the present case bank as the trustee for trust and trust is authorized under article fourth of trust and trust to distribute any part or all of the trust estate to or for the benefit of beneficiary or his children trustee proposes to distribute trust and trust assets to four child trusts created for each child of beneficiary moreover each beneficiary of a child trust will have a testamentary general_power_of_appointment over the trust which will cause the trust to be includible in such child’s estate at the child’s death under sec_2041 accordingly each beneficiary will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 under the circumstances in this case the proposed trust and trust distributions to a child trust will not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation therefore based on the facts submitted and the representations made we conclude that the proposed distributions from trust to the child trusts and any future distributions from a child trust of property which originated from trust to the beneficiary of that child trust will not be subject_to gst tax we also conclude that the proposed distributions from trust to the child trusts and any future distributions from a child trust of property which originated from trust to the beneficiary of that child trust will not be subject_to gst tax in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136969-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
